Two actions of trespass quare clausum for cutting and removing timber. The cases were tried together, and are before the court on the plaintiffs’ general motion for a new trial.
'The land in suit is in Range D. in the town of Limerick. Range D. is divided into 16 lots. The defendant admits the cutting and removing the timber, but says he owns the land on which it was cut. There was but one question involved, namely, — where is the division or check line running north and south between lots 14 and 15? Two lines were set up, the plaintiffs claiming the westerly line as the true one, the defendant claiming the easterly line to be the true original line between lots 14 and 15. The strip of land lying in the disputed limit is one hundred and seventy-five and one-half feet wide at the north end, and one hundred and seventy-three feet at the south end.
These cases were tried before, with a similar result. The issue was the same. The case is a close one, and the jury having found for the defendant, we are not authorized to say that the verdict is so manifestly wrong as to require interference. The entry will be: Motions overruled. Elias Smith, and Emery & Waterhouse, for plaintiff. J. Merrill Lord, and Hiram Willard, for defendant.